DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 October 2021 was filed after the mailing date of the patent application on 21 October 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, received on 21 October 2021, are acceptable for examination.

Claim Objections
Claims 7 and 14 are objected to because of the following informalities:  Said claims recite “the data transmission”.  Here, the recitation, “the data transmission”, is not supported by antecedent basis.  In order to improve claim clarity, Examiner respectfully suggests amending to “the transmitted data”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US 20180184431 A1; hereinafter referred to “Li”).
Regarding Claim 1, Li discloses an apparatus comprising a user equipment, the apparatus further comprising: 
a receiver (¶104-106 & Fig. 6 & Fig. 5, Li discloses a wireless device, such as a user equipment (UE) 115-a, comprising a receiver 610) that receives an indicator in an uplink grant (¶86 & Fig. 5 (530), Li discloses receiving, by the UE from a base station (BS) 105, a message comprising a transmission power and semi-persistent resources for high priority traffic.  Examiner correlates a message indicating semi-persistent resource for high priority traffic uplink transmission to "an uplink grant"), wherein the indicator indicates a power parameter (¶82 & Fig. 5 (520), Li discloses the message indicates a transmission power); 
a processor (¶104-106 & Fig. 6, Li discloses a wireless device comprising a power fallback manager 615) that determines a transmission resource based on the uplink grant (¶96 & Fig. 5 (565), Li discloses identifying, by the UE, semi-persistent resources from the message 530); and 
a transmitter (¶104-106 & Fig. 6, Li discloses a wireless device comprising a transmitter 620) that transmits data on the transmission resource based on the power parameter (¶98 & Fig. 5 (575), Li discloses transmitting, by the UE to the BS, high priority traffic on the semi-persistent resources based upon the transmission power indicated by the message 530).
Regarding Claim 8, Claim 8 is rejected on the same basis as Claim 1.
Regarding Claim 2, Li discloses the apparatus of claim 1.
Li further discloses the power parameter indicates a change in power (¶82-84 & Fig. 5 (520), Li discloses the message indicates to change from a prior power to a transmission power for high priority traffic).
Regarding Claim 9, Claim 9 is rejected on the same basis as Claim 9.
Regarding Claim 3, Li discloses the apparatus of claim 1.
Li further discloses the indicator comprises a single bit (¶87 & Fig. 5 (520), Li discloses the message 530 comprises a data field indicating semi-persistent resources and transmission power may be 1 bit).
Regarding Claim 10, Claim 10 is rejected on the same basis as Claim 3.
Regarding Claim 4, Li discloses the apparatus of claim 1.
Li further discloses the indicator comprises a plurality of bits (¶87 & Fig. 5 (520), Li discloses the message 530 comprises a data field indicating semi-persistent resources and transmission power may at least one bit).
Regarding Claim 11, Claim 11 is rejected on the same basis as Claim 4.
Regarding Claim 5, Li discloses the apparatus of claim 1.
Li further discloses the uplink grant indicates a dynamic resource reservation (¶57, Li discloses the message 530 may be received, by the UE from the BS, in every subframe.  Examiner correlates reception of scheduling information every subframe to "dynamic resource reservation").
Regarding Claim 12, Claim 12 is rejected on the same basis as Claim 5.
Regarding Claim 6, Li discloses the apparatus of claim 1.
Li further discloses the uplink grant corresponds to an ultra-reliable low-latency communication uplink transmission (¶47, Li discloses the high priority traffic, indicated in the message 530, may be ultra-reliability low latency (URLL) traffic).
Regarding Claim 13, Claim 13 is rejected on the same basis as Claim 6.
Regarding Claim 7, Li discloses the apparatus of claim 1.
Li further discloses the indicator further indicates that the data transmission is to puncture an overlapping resource (¶5-8, Li discloses the message 530 indicates semi-persistent resources for high-priority traffic that at least partially overlaps communication resources for low-priority traffic.  Examiner correlates transmission of high-priority traffic at a higher transmission power on resources overlapping with low-priority traffic at a lower transmission power to "puncturing").
Regarding Claim 14, Claim 14 is rejected on the same basis as Claim 7.
Regarding Claim 15, Li discloses an apparatus comprising a base station, the apparatus further comprising: 
a transmitter (¶109-111 & Fig. 7 & Fig. 5, Li discloses a base station 105 comprising a transmitter 720) that transmits an indicator in an uplink grant (¶86 & Fig. 5 (530), Li discloses transmitting, by the BS 105 to a user equipment (UE) 115, a message comprising a transmission power and semi-persistent resources for high priority traffic.  Examiner correlates a message indicating semi-persistent resource for high priority traffic uplink transmission to "an uplink grant"), wherein the indicator indicates a power parameter (¶82 & Fig. 5 (520), Li discloses the message indicates a transmission power); and 
a receiver (¶109-111 & Fig. 7 & Fig. 5, Li discloses the BS 105 further comprising a receiver 710) that receives data on a resource based on the uplink grant and the power parameter (¶98 & Fig. 5 (575), Li discloses receiving, by the BS from the UE, high priority traffic on the semi-persistent resources based upon the transmission power indicated by the message 530).
Regarding Claim 16, Li discloses the apparatus of claim 15.
Li further discloses the power parameter indicates a change in power (¶82-84 & Fig. 5 (520), Li discloses the message indicates to change from a prior power to a transmission power for high priority traffic).
Regarding Claim 17, Li discloses the apparatus of claim 15.
Li further discloses the indicator comprises a single bit (¶87 & Fig. 5 (520), Li discloses the message 530 comprises a data field indicating semi-persistent resources and transmission power may be 1 bit).
Regarding Claim 18, Li discloses the apparatus of claim 15.
Li further discloses the indicator comprises a plurality of bits (¶87 & Fig. 5 (520), Li discloses the message 530 comprises a data field indicating semi-persistent resources and transmission power may at least one bit).
Regarding Claim 19, Li discloses the apparatus of claim 15.
Li further discloses the uplink grant indicates a dynamic resource reservation (¶57, Li discloses the message 530 may be received, by the UE from the BS, in every subframe.  Examiner correlates reception of scheduling information every subframe to "dynamic resource reservation").
Regarding Claim 20, Li discloses the apparatus of claim 15.
Li further discloses the uplink grant corresponds to an ultra-reliable low- latency communication uplink transmission (¶47, Li discloses the high priority traffic, indicated in the message 530, may be ultra-reliability low latency (URLL) traffic).

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NOWLIN/Examiner, Art Unit 2474